DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1: A non-transitory computer readable storage medium storing a set of program instructions for an information processing apparatus comprising a computer, a communication interface configured to communicate with a printer, and a user interface configured to receive a user input, the set of program instructions including a set of first program instructions, the first program instructions includes a plurality of  first Application Programming Interfaces (API), wherein the set of the first program instructions, when executed by the computer, causes the information processing apparatus to perform:
	in response to calling a first API which is included in the first program instructions from an interface module via an operating system (OS), the first API being selected from among the plurality of first APIs based on a designation by the user via the user interface, transferring the called first API to the interface module to enable the interface module to input a specific value as an argument into the received first API and return which is an argument of the called first API, the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which an image is to be printed by the printer, the specific value depending on the first parameter and being different from print data;
	receiving, from the interface module, the specific value through the called first API to which the interface module inputs the specific value as the argument;
	acquiring printer type information indicating a type of the printer;
	acquiring a printer characteristic value corresponding to the printer type information;
	generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and
	outputting the generated second parameters.

Claim 10: An information processing apparatus comprising:
	a communication interface configured to communicate with a printer;
	a user interface configured to receive a user input; and
	a computer configured to execute first program instructions, the first program instructions includes a plurality of first Application Programming Interfaces (API), the computer configured to perform:
		in response to calling a first API which is included in the first program instructions from an interface module via an operating system (OS), the first API being selected from among the plurality of first APIs based on a designation by the user via the user interface, transferring the called first API to the interface module to enable the interface module to input a specific value as an argument into the received first API and return which is an argument of the called first API, the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which an image is to be printed by the printer, the specific value depending on the first parameter and being different from print data;
		receiving, from the interface module, the specific value through the called first API to which the interface module inputs the specific value as the argument;
		acquiring printer type information indicating a type of the printer;
		acquiring a printer characteristic value corresponding to the printer type information;
		generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and
		outputting the generated second parameters.
Claim 11: A method for controlling an information processing apparatus including: a communication interface configured to communicate with a printer; a user interface configured to receive a user input; and a computer having first program instructions, the first program instructions including a plurality of first Application Programming Interfaces 
	in response to calling a first API which is included in the first program instructions from an interface module via an operating system (OS), the first API being selected from among the plurality of first APIs based on a designation by the user via the user interface, transferring the called first API to the interface module to enable the interface module to input a specific value as an argument into the received first API and return which is an argument of the called first API, the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which an image is to be printed by the printer, the specific value depending on the first parameter and being different from print data;
	receiving, from the interface module, the specific value through the called first API to which the interface module inputs the specific value as the argument;
	acquiring printer type information indicating a type of the printer;
	acquiring a printer characteristic value corresponding to the printer type information;
	generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and
	outputting the generated second parameters.

Authorization for the above examiner’s amendment was given in a telephone interview with attorney Seth Weinfeld, Reg. No. 50,929 (Telephone: 516-913-4667) on June 6, 2022.



Allowable Subject Matter
Claims 1-11 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance:
	Claims 1, and 9-11 identify the uniquely distinct features of “in response to calling a first API which is included in the first program instructions from an interface module via an operating system (OS), the first API being selected from among the plurality of first APIs based on a designation by the user via the user interface, transferring the called first API to the interface module to enable the interface module to input a specific value as an argument into the received first API and return the specific value which is an argument of the called first API, the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which an image is to be printed by the printer, the specific value depending on the first parameter and being different from print data; receiving, from the interface module, the specific value through the called first API to which the interface module inputs the specific value as the argument” (claim 1);
	 “in response to calling a first Application Programming Interface (API) from an interface module, transferring the first API to the interface module to enable the interface module to input a specific value as an argument into the received first API, the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which an image is to be printed by the printer, the specific value depending on the first parameter; receiving the specific value through the first API to which the interface module inputs the specific value as the argument;4…in response to calling a second API from the interface module, transferring the second API to the interface module to enable the interface module to input a file including the second parameters as an argument into the second API; receiving the file including the second parameters through the second API to which the interface module inputs the file as the argument; and outputting the received second parameters included in the received file, wherein the set of second program instructions comprises: receiving a user selection from one of a first selection for inputting the setting file including the second parameter and a second selection for inputting the first parameter; in response to receiving the first selection, calling the first API; and in response to receiving the second selection, calling the second API” (claim 9); 	Claims 10-11 are apparatus and method versions of claim 1 and recite similar limitations.
	The closest prior arts are Okazawa et al., US 2009/0027725, Akashi et al., US 2006/0238793, Mitsui, US 2010/0296122 and Tang et al., US 2011/0019222 with other related arts (Kobayashi et al., US 2016/0077777 and Nakamura, US 10,459668). These prior arts teach having a processing apparatus communicating with computer and a printer where user interface of apparatus calls API from program instruction and then specific API is selected based on user designation but however fail to explicitly teach the exact features/limitations such as currently recited in claim(s) and as underlined above.
Therefore, either singularly or in combination with other cited references, the cited prior arts fail to anticipate or render the above underlined limitations of independent claims 1, and 9-11 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, see figs. 3-4. 
It follows that claims 2-8 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672